                      UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION

JOSEPH SHANE ENDICOTT,                      )
                                            )
              Plaintiff,                    )
                                            )
       vs.                                  )      Case No. 15-CV-0660-ODS
                                            )
BRAD DELAY, et al.,                         )
                                            )
              Defendants.                   )

          ORDER DENYING PLAINTIFF’S MOTION TO STAY PROCEEDINGS
              AND MOTION TO MODIFY THE SCHEDULING ORDER
       Pending are Plaintiff’s motion to stay proceedings, and motion to modify the
scheduling order. Docs. #105, 107. For the following reasons, both motions are
denied.
       In order to address Plaintiff’s recently filed motions, the Court finds it necessary
to give a brief overview of the history of this matter, particularly Plaintiff’s delays and
hindrances to the proceedings. In August 2015, at which time he was pro se, Plaintiff
filed a complaint against various defendants, asserting claims under 42 U.S.C. § 1983.
Doc. #1. In December 2015, an entry of appearance on behalf of Plaintiff was filed by
counsel at Whiteaker & Wilson, P.C.1 Doc. #27. Immediately thereafter, the Court
granted Plaintiff an extension of time to respond to a motion to dismiss. Doc. #29. In
March 2016, Plaintiff did not respond to a motion to strike, requiring the Court to issue
an order directing Plaintiff to show cause, to which he did not respond. Docs. #45, 47.
In May 2016, the Court granted Plaintiff’s counsel’s request to withdraw. Docs. #51, 64.
       In September 2016, the Court granted Plaintiff’s motion to appoint counsel. Doc.
#79. In October 2016, Dorothy L. Savory entered her appearance on behalf of Plaintiff.
Doc. #80. The Court vacated the amended scheduling order,2 and directed the parties



1
  Robert Torp signed the entry of appearance, but the entry was filed by Stuart P.
Hoffman’s CM/ECF account. Thus, it was unclear which attorney was entering an
appearance, or if both were entering appearances.
2
  The scheduling order was amended once prior to September 2016. Doc. #72.
to submit a joint proposed scheduling order. Doc. #79. Shortly thereafter, the Court
scheduled the trial to begin on March 5, 2018. Doc. #82.
       On April 3, 2017, the Court granted Plaintiff’s motion for extension of time to
amend pleadings and join parties. Doc. #85. Plaintiff, however, did not seek to amend
the pleadings or join parties. On July 26, 2017, the Court held a telephone conference
with the parties to discuss discovery and scheduling matters. Doc. #88. The Court
again amended the scheduling order, and continued the trial to July 30, 2018. Id. Due
to a scheduling conflict, the trial was continued to August 20, 2018. Doc. #89. On
January 12, 2018, the Court granted the parties’ request to amend the scheduling order,
and amended the scheduling order, yet again, setting the trial for December 3, 2018.
       On June 15, 2018, Defendants filed their motion for summary judgment. Doc.
#93. Plaintiff did not respond to the motion. Although the Court could have treated
Defendants’ motion as ripe for consideration due to Plaintiff’s lack of response, the
Court directed Plaintiff to show cause why the Court should not grant Defendants’
motion. Doc. #95. On July 24, 2018, Plaintiff moved for an extension of time to
respond to Defendants’ motion. Doc. #96. The Court granted the request, and directed
Plaintiff to file his response by August 31, 2018. Doc. #97.
       Instead of filing his response, as directed by the Court, Plaintiff moved to stay the
proceedings pending discovery. Doc. #98. On September 5, 2018, the Court denied
Plaintiff’s motion, and again directed Plaintiff to respond to Defendants’ summary
judgment motion by October 1, 2018. In denying Plaintiff’s motion, the Court stated:
       Plaintiff’s counsel shall do whatever she deems necessary to respond to
       Defendants’ motion. This includes but is not limited to meeting with her
       client. If Plaintiff fails to file a response to Defendants’ motion by October
       1, 2018, the Court will deem Defendants’ motion ripe, and will issue a
       ruling in due course. No further extensions of time will be granted.

Doc. #103. On September 10, 2018, Defendants filed a suggestion of death as to
Defendant Donovan Blakely. Doc. #104.
       Instead of responding to the summary judgment motion on October 1, 2018, as
directed by the Court again, Plaintiff filed a motion to stay proceedings pending
substitution of Blakely, and a motion to modify the scheduling order. Neither motion
provides an explanation as to why Plaintiff has not responded to the summary judgment


                                              2
motion. Regardless, substitution of Blakely, who was sued in his individual capacity
only, does not affect Plaintiff’s ability to respond to Defendants’ summary judgment
motion. Further, discovery is unnecessary because if a motion for substitution was filed
and granted, the Court, in all likelihood, would be substituting Blakely’s estate for
Blakely. Plaintiff’s request for additional discovery is yet another in a long line of
requests, the effect of which is to delay the case. Plaintiff’s similar motion to stay
proceedings was denied on September 5, 2018, and he has provided no justification for
further extending the life of an already prolonged case. Accordingly, Plaintiff’s motions
are denied.


IT IS SO ORDERED.

                                                  /s/ Ortrie D. Smith
                                                  ORTRIE D. SMITH, SENIOR JUDGE
DATE: October 5, 2018                             UNITED STATES DISTRICT COURT




                                              3
